Title: Adams’ Notes of Authorities for His Argument for the Defense: October 1770
From: Adams, John
To: 


       Captn. Prestons Case.
       2. H.H.P.C. 290. Tutius Semper est errare in acquietando, quam in puniendo ex Parte misericordiae, quam ex Parte Justitiae.
       305. Tutius erratur ex Parte mitiori.
       1. H.H.P.C. 509. The best Rule is in Dubiis, rather to incline to acquittal than Conviction.
       
       300. quod dubitas, ne feceris, especially in Cases of Life.
       2. H.H.P.C. 289. In some Cases presumptive Evidences go far to prove a Person guilty, tho there be no express Proof of the Fact to be committed by him, but then it must be very warily pressed, for it is better 5 guilty Persons should escape unpunished, than one innocent Person should die.
       Fortescue De Lawdibus 59. Indeed one would rather much rather, that twenty guilty Persons, Should escape the Punishment of Death, than that one innocent Person Should be condemned and suffer capitally.
       Law, no Passion can disturb. Tis void of Desire and Fear, Lust and Anger. Tis Mens Sine affectu, written Reason, retaining Some Measure of divine Perfection. It does not enjoin that which pleases a weak, frail Man, but without any Regard to Persons, commands that which is good, and punishes evil in all whether rich or poor, high or low. Tis deaf, inexorable, inflexible.
       Provocation.
       1. Hawk. c. 31. §36. Keyling 135. Rules 1.
       Foster 295. §3. Foster 316. Foster 296.
       
       12 Rep. 87.
       Assault.
       1. Hawk. c. 62. §1.
       Jointly guilty.
       1. H.H.P.C. 437. 1. H.H.P.C. 440. Top.
       1. H.H.P.C. 444. 3. 1. H.H.P.C. 445. bottom.
       1. H.H.P.C. 439. Ld. Dacre. 1. H.H.P.C. 440.
       Drayton Bassett. 1. Hawk. c. 65. §2. 1 Hawk. c. 65. §3 and at the end of the §.
       
       Self Defence, the primary Canon of the Law of Nature
       Foster 273. Keiling 128. 129. Foster 274. 1. Hawk. 71. §14. 1 Hawk, page 72. §23. towards the End. 1. Hawk, page 72. §24. 1. Hawk. page 75 §14. Keyling Page 128. bottom. 4. Black. 185.
       
       A Private Person may aid another.
       Keyling page 136. Top. Buckners Case—imprisoned injuriously without Proscess of Law.
       Keyling Page 136. 3. bottom, if a Man perceives another by Force to be injuriously treated, pressed, and restrained of his Liberty, &c.
       Keyling 59. Hopkin Huggets Case, who kill’d a Man in attempting to rescue a Seaman, impressed without Warrant.
       2. Ld. Ray. Queen vs Tooley et als.—reforming Constables. Holt. 485. Holt 484.
       An innocent Person kill’d.
       Foster 261. §3. 262 1. H.H.P.C. 442.
       1. Hawk. 84. 1. Hale 484. 4 Black. 27. if a Man intending to kill a Thief or Housebreaker, in his own House, by Mistake kills one of his own Family, this is no criminal action.
      